— In an action to recover damages for goods sold and delivered, the defendant appeals from a default judgment of the Supreme Court, Orange County (Patsalos, J.), dated August 17, 1987, which, upon his default in appearing for and after an inquest on the issue of damages, is in favor of the *693plaintiff and against him in the principal amount of $9,227. The notice of appeal from the order and decision dated August 11, 1987 is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]). The appeal from the judgment brings up for review an order of the same court, dated July 30, 1987, which denied the defendant’s motion to vacate his default pursuant to CPLR 5015 (a) (4) and to set a new trial date.
Ordered that the judgment is affirmed with costs.
Based upon a review of the record, we conclude that the Supreme Court acted properly in denying the defendant’s motion to vacate his default on the issue of liability. We agree with the court’s determination that the defendant failed to provide a reasonable excuse for his default (see, Perellie v Crimson’s Rest., 108 AD2d 903). Moreover, the conclusory allegations in the defendant’s affidavit were insufficient to demonstrate the existence of a meritorious defense to the plaintiff’s action (see, Loeb v Tanenbaum, 124 AD2d 941; Terranova v Gallagher Truck Center, 121 AD2d 621).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Brown, Kunzeman and Hooper, JJ., concur.